IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KATHY CLARK,                           : No. 391 WAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
             v.                        :
                                       :
                                       :
ROBERT OBER, AN INDIVIDUAL; AND        :
ANSO, INC., T/D/B/A ANDERSON           :
TOWING, A PENNSYLVANIA                 :
CORPORATION,                           :
                                       :
                   Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.